



Exhibit 10.1
Execution Copy


FIRST AMENDMENT TO EMPLOYMENT AGREEMENT




THIS FIRST AMENDMENT TO EMPLOYMENT AGREEMENT (the "First Amendment"), made as of
this 23rd day of May, 2016, is entered into by and between Hexis Cyber
Solutions, Inc., a Maryland corporation with its principal place of business at
7740 Milestone Parkway, Suite 100, Hanover, MD 21076 (the "Company") and Philip
L. Calamia (the "Employee").


WHERAS, the Company and Employee entered into an Employment Agreement dated
August 11, 2014 (the "Employment Agreement"). As used herein, the term Company
shall include the Company and all entities now or hereafter controlling,
controlled by or under common control with the Company, such term to include The
KEYW Holding Corporation, a Maryland Corporation ("HoldCo");


WHEREAS, Employee wishes to pursue professional opportunities outside of the
Company; and


WHEREAS, Company and Employee mutually wish to amend and then terminate the
Employment Agreement.


NOW THEREFORE, in consideration of the mutual covenants and promises contained
in this First Amendment, the parties agree:




1.
Effective June 12, 2016, Employee shall convert to a part-time on call status
and will be available through June 30,2016 to provide services as needed by the
Company.



2.
The Employment Agreement shall be mutually terminated and employment shall
terminate effective at 11:59 p.m. on June 30, 2016 ("Agreement Termination
Date").



3.
Following the Agreement Termination Date, KEYW will pay or reimburse, as the
case may be, Employee all amounts due under Section 4.3 of the Employment
Agreement, provided that all conditions for such payments have been met,
including, but not limited to, the execution and delivery of the General
Release.



4.
Notwithstanding anything to the contrary in this First Amendment or the
Employment Agreement, the Company shall not be required to make payments under
Section 4.3 of the Employment Agreement if the Employee has breached any of the
provisions of Sections 5 or 6, inclusive of all subsections.



5.
Section 4.5 is deleted in its entirety and replaced with the following: "The
provisions of Section 2.2, Subsection 4.2, Section 5, Section 6, and Section 9
shall survive the termination of this Agreement."



6.
For purposes of Section 5.2, "termination of employment" shall mean the
Agreement Termination Date.



7.
The Employee acknowledges that he has carefully read this First Amendment and
understands and agrees to this First Amendment.



8.
Capitalized terms used in this First Amendment shall have the meaning assigned
to such terms in the Employment Agreement unless otherwise provided in this
First Amendment.










--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have executed this First Amendment as of
the day and year set forth above.
HEXIS CYBER SOLUTIONS, INC.:
 
 
 
 
 
By: /s/ William J. Weber
 
Name: William J. Weber
 
Title: Chief Executive Officer
 
 
 
 
 
EMPLOYEE:
 
 
 
 
 
By: /s/ Philip L. Calamia
 
Name: Philip L. Calamia

 
 
 






